

115 HR 396 IH: Tax Accountability Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 396IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Chaffetz introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit the award of a contract or grant in excess of the simplified acquisition threshold to a
			 potential contractor or grant applicant with a seriously delinquent tax
			 debt, to amend title 5, United States Code, to provide that individuals
			 having seriously delinquent tax debts shall be ineligible for Federal
			 employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tax Accountability Act of 2017. 2.Prohibition on award of contract or grant in excess of simplified acquisition threshold to potential contractor or grant applicant with seriously delinquent tax debt (a)Governmental policyIt is the policy of the United States Government that no Government contracts or grants should be awarded to individuals or companies with seriously delinquent Federal tax debts.
			(b)Disclosure and evaluation of contract offers from delinquent Federal debtors
 (1)In generalThe head of any executive agency that issues a solicitation for bids or a request for proposals for a contract in an amount greater than the simplified acquisition threshold shall require each person that submits a bid or proposal to submit with the bid or proposal a form—
 (A)certifying whether such person has a seriously delinquent tax debt; and (B)authorizing the Secretary of the Treasury to disclose to the head of the agency information limited to describing whether the person has a seriously delinquent tax debt.
 (2)Impact on responsibility determinationThe head of any executive agency, in evaluating any offer received in response to a solicitation issued by the agency for bids or proposals for a contract, shall consider a certification that the offeror has a seriously delinquent tax debt to be definitive proof that the offeror is not a responsible source as defined in section 113 of title 41, United States Code.
				(3)Debarment
 (A)RequirementExcept as provided in subparagraph (B), the head of an executive agency shall initiate a suspension or debarment proceeding against a person after receiving an offer for a contract from such person if—
 (i)such offer contains a certification (as required under paragraph (1)(A)) that such person has a seriously delinquent tax debt; or
 (ii)the head of the agency receives information from the Secretary of the Treasury (as authorized under paragraph (1)(B)) demonstrating that such a certification submitted by such person is false.
 (B)WaiverThe head of an executive agency may waive subparagraph (A) with respect to a person based upon a written finding of urgent and compelling circumstances significantly affecting the interests of the United States. If the head of an executive agency waives subparagraph (A) for a person, the head of the agency shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, within 30 days after the waiver is made, a report containing the rationale for the waiver and relevant information supporting the waiver decision.
 (4)Release of informationThe Secretary of the Treasury, in consultation with the Director of the Office of Management and Budget, shall make available to all executive agencies a standard form for the authorization described in paragraph (1)(B).
 (5)Revision of regulationsNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to incorporate the requirements of this section.
				(c)Disclosure and evaluation of grant applications from delinquent Federal debtors
 (1)In generalThe head of any executive agency that offers a grant in excess of an amount equal to the simplified acquisition threshold shall require each grant applicant to submit with the grant application a form—
 (A)certifying whether such applicant has a seriously delinquent tax debt; and (B)authorizing the Secretary of the Treasury to disclose to the head of the agency information limited to describing whether the applicant has a seriously delinquent tax debt.
 (2)Impact on determination of financial stabilityThe head of any executive agency, in evaluating any application for a grant offered by the agency, shall consider a certification under paragraph (1)(A) that the grant applicant has a seriously delinquent tax debt to be definitive proof that the applicant is high-risk and shall—
 (A)decline the grant application; (B)ensure that the applicant does not receive any future grant offered by the agency; and
 (C)in the case of an applicant that has, as of the date on which the grant application is denied under subparagraph (A), an existing grant previously awarded by the agency, take appropriate measures under guidelines issued by the Office of Management and Budget pursuant to paragraph (5) for enhanced oversight of the applicant.
					(3)Debarment
 (A)RequirementExcept as provided in subparagraph (B), the head of an executive agency shall initiate a suspension or debarment proceeding against a grant applicant after receiving a grant application from such applicant if—
 (i)such application contains a certification (as required under paragraph (1)(A)) that such applicant has a seriously delinquent tax debt; or
 (ii)the head of the agency receives information from the Secretary of the Treasury (as authorized under paragraph (1)(B)) demonstrating that such a certification submitted by such applicant is false.
 (B)WaiverThe head of an executive agency may waive subparagraph (A) with respect to an applicant based upon a written finding of urgent and compelling circumstances significantly affecting the interests of the United States. If the head of an executive agency waives subparagraph (A) for an applicant, the head of the agency shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, within 30 days after the waiver is made, a report containing the rationale for the waiver and relevant information supporting the waiver decision.
 (4)Release of informationThe Secretary of the Treasury, in consultation with the Director of the Office of Management and Budget, shall make available to all executive agencies a standard form for the authorization described in paragraph (1)(B).
 (5)Revision of regulationsNot later than 270 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall revise such regulations as necessary to incorporate the requirements of this section.
 (d)Definitions and special rulesFor purposes of this section: (1)Executive agencyThe term executive agency has the meaning given such term in section 133 of title 41, United States Code.
				(2)Seriously delinquent tax debt
 (A)In generalThe term seriously delinquent tax debt means a Federal tax liability that— (i)has been assessed by the Secretary of the Treasury under the Internal Revenue Code of 1986; and
 (ii)may be collected by the Secretary by levy or by a proceeding in court. (B)ExceptionsSuch term does not include—
 (i)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (ii)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (iii)a debt with respect to which a continuous levy has been issued under section 6331 of such Code (or, in the case of an applicant for employment, a debt with respect to which the applicant agrees to be subject to such a levy); and
 (iv)a debt with respect to which such a levy is released under section 6343(a)(1)(D) of such Code. (e)Effective dateThis section shall apply with respect to contracts and grants awarded on or after the date occurring 270 days after the date of the enactment of this Act.
			3.Ineligibility of noncompliant taxpayers for Federal employment
 (a)In generalChapter 73 of title 5, United States Code, is amended by adding at the end the following:  VIIIIneligibility of Noncompliant Taxpayers for Federal Employment 7381.DefinitionsFor purposes of this subchapter—
 (1)The term seriously delinquent tax debt means a Federal tax liability that has been assessed by the Secretary of the Treasury under the Internal Revenue Code of 1986 and may be collected by the Secretary by levy or by a proceeding in court, except that such term does not include—
 (A)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (B)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (C)a debt with respect to which a continuous levy has been issued under section 6331 of such Code (or, in the case of an applicant for employment, a debt with respect to which the applicant agrees to be subject to such a levy); and
 (D)a debt with respect to which such a levy is released under section 6343(a)(1)(D) of such Code; (2)the term employee means an employee in or under an agency, including an individual described in sections 2104(b) and 2105(e); and
 (3)the term agency means— (A)an Executive agency;
 (B)the United States Postal Service; (C)the Postal Regulatory Commission; and
 (D)an employing authority in the legislative branch. 7382.Ineligibility for employment (a)In generalSubject to subsection (c), an individual is ineligible to be appointed or to continue serving as an employee if such individual—
 (1)has a seriously delinquent tax debt; (2)does not submit the certification required under subsection (b); or
 (3)does not submit an authorization form requested under section 7383(b)(1). (b)Disclosure requirementThe head of each agency shall take appropriate measures to ensure that each individual applying for employment with such agency shall be required to submit (as part of the application for employment) certification that such individual does not have any seriously delinquent tax debt.
 (c)RegulationsThe Office of Personnel Management, in consultation with the Internal Revenue Service, shall, for purposes of carrying out this section with respect to the executive branch, promulgate any regulations which the Office considers necessary, except that such regulations shall provide for the following:
 (1)All applicable due process rights, afforded by chapter 75 and any other provision of law, shall apply with respect to a determination under this section that an applicant is ineligible to be appointed or that an employee is ineligible to continue serving.
 (2)Before any such determination is given effect with respect to an individual, the individual shall be afforded 180 days to demonstrate that such individual’s debt is one described in subparagraph (A), (B), (C), or (D) of section 7381(1).
 (3)An employee may continue to serve, in a situation involving financial hardship, if the continued service of such employee is in the best interests of the United States, as determined on a case-by-case basis and certified as such by the head of the agency.
 (d)Reports to CongressThe Director of the Office of Personnel Management shall report annually to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the number of exemptions requested and the number of exemptions granted under subsection (c)(3).
							7383.Review of public records
 (a)In generalEach agency shall provide for such reviews of public records as the head of such agency considers appropriate to determine if a notice of lien has been filed pursuant to section 6323 of the Internal Revenue Code of 1986 with respect to an employee of or an applicant for employment with such agency.
 (b)Additional requestsIf a notice of lien is discovered under subsection (a) with respect to an employee or applicant for employment, the agency may—
 (1)request that the employee or applicant execute and submit a form authorizing the Secretary of the Treasury to disclose to the head of the agency information limited to describing whether—
 (A)the employee or applicant has a seriously delinquent tax debt; or (B)there is a final administrative or judicial determination that such employee or applicant committed any act described under section 7385(b); and
 (2)request that the Secretary of the Treasury disclose any information so authorized to be disclosed. (c)Authorization formThe Secretary of the Treasury shall make available to all agencies a standard form for the authorization described in subsection (b)(1).
 7384.ConfidentialityNeither the head nor any other employee of an agency may— (1)use any information furnished under the provisions of this subchapter for any purpose other than the administration of this subchapter;
 (2)make any publication whereby the information furnished by or with respect to any particular individual under this subchapter can be identified; or
 (3)permit anyone who is not an employee of such agency to examine or otherwise have access to any such information.
							7385.Adverse actions for employees who understate taxes or fail to file
							(a)In general
 (1)In generalSubject to subsection (c) and paragraph (2) of this subsection, the head of an agency may take any personnel action against an employee of such agency if there is a final administrative or judicial determination that such employee committed any act described under subsection (b).
 (2)Personnel actionsIn paragraph (1), the term personnel action includes separation but does not include administrative leave or any other type of paid leave without duty or charge to leave.
 (b)ActsThe acts referred to under subsection (a)(1) are— (1)willful failure to file any return of tax required under the Internal Revenue Code of 1986, unless such failure is due to reasonable cause and not to willful neglect; or
 (2)willful understatement of Federal tax liability, unless such understatement is due to reasonable cause and not to willful neglect.
 (c)ProcedureUnder regulations prescribed by the Office of Personnel Management, an employee subject to a personnel action under this section shall be entitled to the procedures provided under sections 7513 or 7543, as applicable..
 (b)Clerical amendmentThe analysis for chapter 73 of title 5, United States Code, is amended by adding at the end the following:
				
					
						SUBCHAPTER VIII—INELIGIBILITY OF NONCOMPLIANT TAXPAYERS FOR FEDERAL EMPLOYMENT
						7381. Definitions.
						7382. Ineligibility for employment.
						7383. Review of public records.
						7384. Confidentiality.
						7385. Adverse actions for employees who understate taxes or fail to file..
 (c)Effective dateThis section, and the amendments made by this section, shall take effect 270 days after the date of the enactment of this Act.
			